Citation Nr: 1446622	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  09-22 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES


1.  Entitlement to a disability rating greater than 30 percent for the service-connected residuals of left ankle muscle sprains.    

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1971.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2010, the Board remanded the case for the issuance of a statement of the case.  In April 2013, the Board inferred the issue of entitlement to a TDIU and remanded the case for additional evidentiary development.  The RO adjudicated the claims for an increased rating and a TDIU in supplemental statements of the case, and the case is again before the Board for further appellate proceedings. 

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed and considered, to include a transcripts of the March 2010 and March 2013 Board hearings. 


FINDINGS OF FACT

1.  The Veteran's service-connected disability of residuals of left ankle muscle sprains is manifested by ankylosis of the ankle in plantar flexion at less than 30 degrees and in dorsiflexion between 0 and 10 degrees; however, ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity, are not shown.  

2.  The Veteran's service-connected disabilities are posttraumatic stress disorder (PTSD), rated as 30 percent disabling; residuals of left ankle muscle sprains, rated as 30 percent disabling; diabetes mellitus type II, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; bilateral hearing loss, rated as noncompensable; and left ankle surgical scar, rated as noncompensable.  The combined evaluation for the Veteran's service-connected disabilities is 70 percent.

3.  The Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 percent for the service-connected residuals of left ankle muscle sprains have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2013); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5270 (2013).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

In April 2013, the Board remanded the case and directed the AOJ to afford the Veteran notice of how to substantiate a claim for entitlement to TDIU and a VA examination to determine the nature and severity of the Veteran's left ankle disability.  The Board also directed the examiner to address the impact of the disability on daily activities and the Veteran's ability to maintain employment.  The AOJ afforded the Veteran notice of how to substantiate a claim for a TDIU in an August 2013 letter.  Also, the Veteran was afforded VA examinations in April 2013 and September 2013, and the examiners together provided the requested information and opinions.  The AOJ also obtained employment information and a completed VA Form 21-8940 regarding TDIU.  The AOJ also requested that the Veteran identify and authorize the release of any private treatment records.  The claim for an increased rating was then readjudicated in May 2014 and July 2014 supplemental statements of the case, and the claim for a TDIU was adjudicated in the May 2014 supplementary statement of the case. 

For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not substantially complied with, the Board errs as a matter of law when it fails to ensure compliance). 

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326 (2013).  

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of how VA determines the effective date and disability rating.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided notice by letter in August 2009, which discussed the evidence necessary to support the claim for an increased rating, and by letter in August 2013, which discussed the evidence necessary to support the claim for a TDIU.  In these letters, the Veteran was also told how VA would assist him in obtaining additional relevant evidence and how VA determines the effective date and disability rating.  

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, Social Security Administration (SSA) records, and lay statements have been associated with the record.  

Additionally, during the appeal period the Veteran was afforded VA examinations in September 2009, March 2012, and September 2013.  The examiners each conducted medical examinations and together provided sufficient information regarding the Veteran's left ankle disability manifestations such that the Board can render an informed determination.  The Board finds that the examinations in conjunction with the other medical and lay evidence are adequate for rating purposes.  

The Board acknowledges that the Veteran submitted an authorization for private treatment records from Alpha Omega Orthotics and Prosthetics (Alpha Omega) in July 2013.  (Treatment records from Alpha Omega prior to September 2011 are associated with the claims file.)  In April 2014, VA sent the Veteran a letter informing him that the submitted form had expired and requested the Veteran to complete a new VA Form 21-4142 for Alpha Omega.  However, the Veteran did not respond.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, without the Veteran's participation, the VA is unable to obtain the identified relevant private treatment records.  No additional actions were available or required of the VA.  

Because there is no indication in the record that any other additional evidence that would possibly substantiate the claims is available and unassociated with the file, the Board concludes VA has satisfied its duty to assist.


Rating Principles

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran is currently evaluated at 30 percent for residuals of left ankle muscle sprains under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5270 (ankylosis of ankle).  The Veteran contends that the rating does not accurately depict the severity of his condition.  See e.g., January 2010 notice of disagreement.

Under DC 5270, a 30 percent rating is warranted for ankylosis of the ankle in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees.  A 40 percent rating is warranted for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, or inversion or eversion deformity.  38 C.F.R. § 4.71a.

In evaluating any musculoskeletal disability, to include on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, swelling, incoordination, weakness, fatigue, and lack of endurance, to include during flare-ups and with repetitive use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The Left Ankle

In the March 2013 Board hearing, the Veteran stated that he gets pain and fatigue in the ankle from walking short distances.  See March 2013 Board hearing transcript at p. 4.  He walks with a cane or walker.  He can only stand for about five or ten minutes, then he has to sit, and when he sits his ankle throbs and he has to get up to work out the stiffness and throbbing.  Id.  

On VA examination in September 2009, the Veteran complained of pain, weakness, stiffness, swelling, instability, giving way, "locking," fatigability, and lack of endurance.  The Veteran reported daily flare-ups with increased pain.  The Veteran reported difficulty walking and standing.  The Veteran uses a cane and brace.  On examination, no edema was noted.  Dorsiflexion was limited to 0 degrees, and plantar flexion was from 0-30 degrees.  Pain, weakness, and guarding of movement were noted.  After additional range of motion testing, there was loss of range of motion in plantar flexion by an additional 30 degrees [limited to 0 degrees].  The examiner noted that the Veteran's gait is abnormal, in that he walks with limp and decreased stride length.  It is noted that the Veteran braces himself on the wall upon sitting down and upon standing up.  

Private treatment records from Alpha Omega show that in November 2009, there was no swelling, dorsiflexion active range of motion (AROM) was +5 degrees, and passive range of motion (PROM) was +10 degrees.  The manual muscle test (MMT) was 5/5.  Plantar flexion AROM was -40 degrees, and PROM was -45 degrees.  In December 2009, the Veteran was fit for custom orthoses.  A March 2010 letter states that the Veteran has reported increased ankle instability with fluctuating edema over time.  The letter also states that the Veteran "has difficulty ambulating when there is any transition in the terrain and he feels his ankle is quite unstable.  The [orthoses] we provided gives him improved ankle stability and he feels he is able to ambulate with increased security."  In August 2010, the Veteran reported that he feels more stable in the orthoses and his ankle pain is decreased with their use.  Dorsiflexion AROM was 90 degrees, and PROM was +10 degrees.  MMT was 3+/5.  Plantar flexion AROM was -30 degrees, and PROM was -35 degrees.  

On VA examination in March 2012, the Veteran was diagnosed with left ankle osteoarthrosis with a date of diagnosis in March 2009.  The Veteran reported that the left ankle is aggravated by weight bearing activities, and is alleviated with rest and medication.  He also reported swelling with overuse such as walking and flare-ups with cold weather changes.  On examination, plantar flexion ended at 20 degrees, and objective evidence of painful motion began at 15 degrees.  Dorsiflexion ended at 10, and painful motion began at 10.  After three range of motion testing repetitions, there was no additional loss of range of motion.  The examiner noted functional impairment of the ankle, in that there is less movement than normal, pain on movement, and swelling.  The examiner also noted pain on palpation.  Muscle strength was normal for both plantar flexion and dorsiflexion.  There was no ankylosis.  The examiner noted that an August 2009 left ankle x-ray showed mild osteoarthrosis.  

A November 2012 VA orthopedic consult noted that there was no palpable swelling.  Dorsiflexion was to 10 degrees, and plantar flexion was to 30 degrees.  Tenderness was noted.  

On VA examination in September 2013, the VA examiner reviewed the claims file.  The Veteran reported left ankle weakness, limited mobility, and flare-ups daily and nightly with pain and ankle giving way.  On examination, plantar flexion ended at 5, and objective evidence of painful motion began at 0 degrees.  Dorsiflexion ended at 10, and objective evidence of painful motion began at 0.  After three range of motion testing repetitions, plantar flexion ended at 10, dorsiflexion ended at 5, and there was additional loss of motion after repetitive use testing.  The examiner noted functional impairment of the ankle, in that there was weakened movement, excess fatigability, pain on movement, and disturbance of locomotion.  The examiner also noted pain and tenderness on palpation.  Muscle strength testing of the ankle in dorsiflexion was 2/5.   The examiner noted that the Veteran has ankylosis in plantar flexion at less than 30 degrees and in dorsiflexion between 0 and 10 degrees.  The examiner noted that x-rays showed degenerative or traumatic arthritis of the left ankle.  

A June 2014 VA neurosurgery consult noted that the "left ankle is practically completely ankylosed with maybe 5 degrees of flexion and extension, limited eversion and inversion."   The physician also noted that the Veteran has a history of ankylosis and gait anomalies.  

Regarding the rating criteria under DC 5270, in light of the September 2013 VA examination, and when considering pain and functional loss due to the Veteran's pain and swelling, the evidence shows that the left ankle is ankylosed in plantar flexion and dorsiflexion at 0 degrees.  These findings, however, do not more nearly approximate or equate to ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, even when considering additional functional loss and additional loss of range of motion due to pain, pain on movement, swelling, fatigue, weakness, and incoordination, to include during flare-ups and with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  There is no medical or lay evidence of ankylosis with abduction, adduction.  Also, though the Board acknowledges that the June 2014 VA neurosurgery consult noted limited eversion and inversion, there is no medical or lay evidence of ankylosis with inversion or eversion deformity.  Because the evidence does not show ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity, a rating higher than 30 percent is not warranted under DC 5270.  38 C.F.R. § 4.71a.

The Board has considered the rating criteria for evaluation of the Veteran's left ankle arthritis.  Pursuant to DC 5010, arthritis due to trauma is to be rated as degenerative arthritis under DC 5003.  DC 5003 states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  Limitation of the motion of the ankle is rated under DC 5271.  Because limitation of motion is shown and arthritis has been established by x-ray findings, the Veteran's left ankle arthritis will be rated on the basis of limitation of motion under DC 5271.  38 C.F.R. § 4.71a, DC 5271.  However, a 20 percent disability rating is the highest rating available under DC 5271.  Therefore, the Board is unable to grant a higher rating under DC 5271 for the Veteran's left ankle disability.

The Board acknowledges that in the November 2012 VA orthopedic consult, "a little superficial thickening of the skin right at the tip of the medial malleolus which could be rubbing from the brace but no ulceration" was noted after the Veteran's ankle brace was removed.  However, there is no indication in the record and no lay allegation that this superficial thickening of the skin causes any functional impairment or disability of the ankle.  Therefore, evaluation of the superficial thickening of the skin at the tip of the medial malleolus is not warranted.  38 C.F.R. § 4.10.  

The Board has considered all potentially analogous diagnostic codes to afford the Veteran the highest possible rating.  The Board acknowledges that on VA examination in September 2009, the examiner noted that callosities of the left foot due to abnormal weight bearing are a current residual of the Veteran's left ankle muscle sprain.  The Board has considered the rating criteria pertaining to the foot under DC 5276, which provides for ratings for characteristic callosities (due to flatfoot).  See generally 38 C.F.R. § 4.20 (symptoms not contemplated by the diagnostic code should be rated by analogy under a closely related diagnostic code for a related disease or injury).  However, a rating greater than 30 percent is not warranted under this DC 5276 for characteristic callosities of one foot.  38 C.F.R. § 4.71a.  The Board has also considered the rating criteria pertaining to the foot under DC 5284, which provides for ratings for "other foot injuries."  See generally 38 C.F.R. § 4.20.  However, because 30 percent is the maximum rating allowed under DC 5284, a rating higher than 30 percent is not warranted under this diagnostic code.  38 C.F.R. § 4.71a.  For these reasons, a rating higher than 30 percent is not warranted for the Veteran's callosities of the left foot. 

The Board acknowledges the Veteran's representative's argument that the symptoms of the Veteran's nonservice-connected Achilles tendon rupture should be attributed to his service-connected left ankle disability, as the symptoms of each disability overlap, and therefore the Veteran is entitled to an increased rating.  See September 2014 Informal Hearing Presentation.  However, because the medical evidence shows that the symptoms of each disability are separately attributable, this argument is without merit.  See e.g., September 2013 VA examination (separately attributing symptoms of tendon rupture and residuals of left ankle muscle sprain); c.f. Mittleider v. West, 11 Vet. App. 181 (1998).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  The Veteran's disability of residuals of left ankle muscle sprains is currently rated under DC 5270.  This diagnostic code is deemed by the Board to be the most appropriate because it pertains specifically to the Veteran's symptom of left ankle ankylosis and provides for the highest possible rating for the ankle under the diagnostic criteria.  Accordingly, the Board concludes that the Veteran is appropriately rated under DC 5270.

The Board acknowledges that the Veteran has reported that he had a left ankle break in service with a cast while in Vietnam, and not just a sprain.  See January 2008 Veteran Statement.  However, the service treatment records and the March 1972 rating decision clearly show that the Veteran was service-connected for residuals of an in-service left ankle sprain.  

At no point during the appeal period have the criteria for a higher rating been met.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that a compensable rating is warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).    

Extraschedular Rating
 
While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
The Board acknowledges that in June 2014, the Veteran submitted medical literature from the Centers for Disease Control and Prevention (CDC) website that discusses the normal range of motion for ankle dorsiflexion and ankle plantar flexion for males of different age ranges.  The Veteran, through his representative, argues that this medical literature shows that VA's rating criteria "are out of step with currently accepted standards."  See June 2014 Representative Statement.  However, regardless of whether VA's standardized description of ankylosis and joint motion measurement in 38 C.F.R. § 4.71, Plate II, match the normal range of motion measurements discussed by the CDC, the Board must apply the law as currently in effect.  The VA disability rating criteria for the ankle specifically contemplate the Veteran's left ankle disability symptoms of limitation of motion and ankylosis.  Therefore, referral for an extraschedular rating based on this argument is not warranted.  

The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the Veteran's conditions fail to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  However, in this case, there is no evidence or lay allegation of additional symptoms or disabilities that have not been attributed to a specific service-connected condition.  The Veteran is evaluated for PTSD, rated as 30 percent disabling; residuals of left ankle muscle sprains, rated as 30 percent disabling; diabetes mellitus type II, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; bilateral hearing loss, rated as noncompensable; and left ankle surgical scar, rated as noncompensable.  The Veteran has at no time during the period under consideration indicated that he believes that the schedular criteria for these disabilities do not adequately describe or reflect his symptomatology.  Further, the Veteran has at no point during the current appeal indicated that his service-connected left ankle disability results in further disability when looked at in combination with his other service-connected disabilities.  

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected disability of residuals of left ankle muscle sprains, which is manifested by limitation of motion and ankylosis.  Further, the rating criteria include consideration for Veteran's actual degree of functional impairment imposed by his symptoms of pain, swelling, incoordination, weakness, fatigue, and lack of endurance, to include during flare-ups and with repetitive use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

TDIU

Total disability based on unemployability exists where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. 
§ 3.340.  When the schedular rating is less than total, a TDIU may be assigned if the Veteran meets certain schedular criteria under 38 C.F.R. § 4.16(a) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there are two or more disabilities, at least one disability should be rated at 40 percent or more and the combined evaluation should be 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran's service-connected disabilities are PTSD, rated as 30 percent disabling; residuals of left ankle muscle sprains, rated as 30 percent disabling; diabetes mellitus type II, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; bilateral hearing loss, rated as noncompensable; and left ankle surgical scar, rated as noncompensable.  The combined evaluation for the Veteran's service-connected disabilities is 70 percent disabling.  Accordingly, though the combined evaluation is 70 percent, the Veteran does not have a disability rated as 40 percent disabling or more.  Therefore, the criteria for a TDIU under 38 C.F.R. § 4.16(a) are not met.  

Even when the criteria under 38 C.F.R. § 4.16(a) are not met, entitlement to a TDIU on an extraschedular basis may be referred for consideration when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

When determining whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran claims that he is unable to secure or follow a substantially gainful occupation due to all his service-connected disabilities.  See March 2014 VA Form 21-8940.  

The record shows that the Veteran finished high school and some college.  See September 2013 VA examination for PTSD (Veteran reported completing one semester of college); September 2011 SSA Disability Report (Veteran reported completing one year of college).  The Veteran reported that he had above average grades.  See March 2012 VA examination.  Afterward, the Veteran entered service, where he served as a security policeman.  See DD-214.  After separation, the Veteran reported that he managed a drive-in theater.  See September 2013 VA examination for PTSD.  Then, the Veteran began employment at Conco Quarry in May 1984 and he retired in May 2011 [27 years].  See April 2014 employment information form.  At this job, the Veteran performed quarry work and pit hauling.  See September 2011 SSA Disability Report (describing work duties).  

The Veteran reported that he had to retire from his job because he could not get around.  See March 2013 Board hearing transcript at p. 4.  The Veteran reports that he cannot sit behind a steering wheel for longer periods, and he can no longer drive a truck because he cannot use the clutch.  See id. at p. 4; September 2013 VA examination.  The Veteran also reports that he cannot stand for long, and he seldom drives because his ankles are so weak.  See September 2013 VA examination.  On VA examination in September 2009, the Veteran reported that his ankle makes it hard for him to work, in that he has problems climbing into the dump truck.  
On VA examination in March 2012, the examiner opined that the Veteran's service-connected hearing loss does not impact his ability to work.  See also April 2013 and August 2013 VA examinations.  The examiner also opined that the Veteran's tinnitus impacts his ability to work.  The Veteran reported that the tinnitus affects all daily life experiences with annoyance from the tinnitus.  The Veteran reported that the sound of crickets never goes away, and it adversely affects his relationships because he cannot hear well.  See also April 2013 VA examination. 

On VA examination in September 2013 for PTSD, the examiner opined that the Veteran's PTSD impedes but does not preclude employment.  The examiner stated that "it would limit his employment because of its effects on his social comfort, ability to cooperate and communicate with others in normal circumstances, and ability to tolerate frustration and control his anger in conflict situations."  The examiner noted that the Veteran "reports being able to participate in social activities as long as they do not trigger recollections of his Vietnam trauma."  

On VA examination in September 2013, the examiner opined that the Veteran's scar does not impact his ability to work. 

On VA examination in September 2013, the examiner opined that the Veteran's diabetes mellitus does not impact his ability to work. 

On VA examination in September 2013, the examiner opined as follows:

Veteran is service-connected for diabetes and the left ankle fracture.  He has limited motion...His diabetes is not severe to be debilitating.  His left ankle doesn't prevent him from walking.  He would need to have basically a sedentary job because he gets fatigued from being on his feet for a long time and must take breaks.  

The Board notes that the Veteran has reported that nonservice-connected disabilities, such as glaucoma, carpal tunnel, and "legs" preclude him from working.  See November 2011 SSA Determination and Transmittal.  
Based on this evidence, the Board finds that the Veteran is not able to perform the physical acts that were required for quarry work and pit hauling, such as driving a truck and shoveling rocks, and he is therefore precluded from securing and maintaining physically active occupations.   

However, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities preclude him from securing and following gainful sedentary occupation.  In light of the VA medical opinions, the Board acknowledges that the Veteran's service-connected left ankle disability, diabetes mellitus, PTSD, and tinnitus impact the Veteran's ability to work.  However, the assigned evaluations for each of these disabilities are intended to reflect such occupational impairment.  See 38 C.F.R. § 4.10.  The Board also acknowledges the Veteran's argument that in a sedentary job, his ankle swells, aches, and throbs, and he has to get up to work out the stiffness.  See March 2013 Board hearing transcript at p 4.  However, the Board notes that the SSA found that the Veteran is able to sit with normal breaks for total of about 6 hours in an 8 hour workday.  See November 2011 SSA Disability Determination Explanation.  The Board also notes that the Veteran has reported that he engages in daily sedentary activities, such as sitting on the porch.  See November 2011 SSA Disability Determination Explanation.

In light of September 2013 VA medical opinions, and because the Veteran's level of education is some college during which he got above average grades, and his previous work experience includes managing a drive-in theater for some time between 1971 until 1984, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities prevent him from securing and maintaining a sedentary occupation that requires mental acts in a work-like setting.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

For these reasons, the Board finds that the Veteran is not rendered unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities, and referral for consideration of entitlement to a TDIU on an extraschedular basis is not warranted.  38 C.F.R. §4.16(b).  

ORDER

Entitlement to a disability rating greater than 30 percent for the service-connected residuals of left ankle muscle sprains is denied.

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities is denied.



______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


